Order entered March 19, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-20-00236-CV

                      TERRI J. VAUGHN-RILEY, Appellant

                                         V.

     LAWAINNA PATTERSON, GID PORTER, PORTERHOUSE
  PRODUCTION, LLC AND GAP MARKETING GROUP, LLC, Appellees

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-16947

                                      ORDER

      Before the Court is Court Reporter Terri Etekochay’s request for an

extension of time to file the reporter’s record. We GRANT Ms. Etekochay’s

request and ORDER the reporter’s record received on March 17, 2020, filed as of

the date of this order.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE